Title: To James Madison from Spencer Roane, 4 October 1801 (Abstract)
From: Roane, Spencer
To: Madison, James


4 October 1801, Spring Garden, Hanover. Recommends Laurence Muse, customs collector at the port of Tappahannock, for the same post at Norfolk, where Muse has heard there will probably be a vacancy.
 

   RC (owned by Walter N. Eastburn, East Orange, N.J., 1961). 2 pp.


   Muse never received the appointment. Incumbent William Davies resigned for reasons of health in 1804 and was replaced by Wilson Cary Nicholas (Norfolk Gazette and Publick Ledger, 20 Oct. 1804; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:471).

